DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 02/27/2020 is entered and acknowledged by the Examiner. Claim 8 has been amended. Claims 1-18 are currently pending in the instant application. 
Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/20/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 02/27/2020 have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0235847 A1 (hereinafter Beasley).

With respect to claims 13-15, Beasley disclose a method of forming a layer of graphene and/or glassy carbon on a substrate by applying to precursor solution on the substrate to form a thin film (See [0002], [0010], [0022], and [0029]). The substrate can include silicon substrate (See [0018]). Beasley disclose that the thin film me be a single molecular layer, a bilayers and trilayers of graphitic carbon having a large fraction of graphene with interspersed domains of glassy carbon (See [0027]). Beasley disclose the layer of graphene and/or glassy carbon can be repeated with different properties (See [0040], the method 100 may be repeated).
Beasley does not disclose the glassy carbon layer (second layer) is between the graphene layer (first layer) and the silicon substrate (third layer).    
However, Beasley discloses that the layer of graphene and/or glassy carbon on a substrate can be repeated with different properties (See [0040]). In other words, a layer of graphene and/or glassy carbon can be form on a substrate. Then, a second layer of graphene and/or glassy carbon can be form on the initial layer of graphene and/or glassy carbon can be form. 
In re Fitzgerald, 205 USPQ 594.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Claims1-12 and 16-18 are allowed.

Regarding claims 1-12, there is currently no prior art alone or in combination that teaches or render obvious a material having a multi-layered structure as recited in claim 1. Namely, a graphene layer/glassy carbon layer/glassy carbon layer/graphene layer/polyimide substrate multi-layered structure as required in claim 1. Therefore, claim 1 is allowable over the prior art of record. Claims 2-12 directly or indirectly depend from claim 1 and are allowable based on their dependencies.  
Regarding claim 16-18, there is currently no prior art alone or in combination that teaches or render obvious a method for fabricating a material that produced a layer structure as recited in claim 16. Namely, a glassy carbon layer/graphene layer/metal layer/silicon wafer multilayered structure as required in claim 16. Therefore, claim 16 is allowable over the prior art of record. Claims 17-18 depend from claim 16 and are allowable based on their dependencies.
Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure. 
CN 10880039A to Hu et al. discloses a composite film based on glassy carbon and graphene.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761